Citation Nr: 0125200	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating action of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for post traumatic stress disorder (PTSD).

The veteran was afforded a Travel Board hearing before the 
undersigned Member of the Board in June 2001. 


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.  

2.  There is credible supporting evidence that the veteran 
experienced an in-service stressor which has been clinically 
linked to the development of PTSD.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran contends that on or about February 25, 1964, 
while serving as a paratrooper at Fort Bragg, North Carolina, 
he witnessed an accident in which an Air Force plane dipped 
out of formation and sliced into a stick of descending 
paratroopers killing four, and injuring two others.  The 
veteran has supplied newspaper articles documenting the 
happening of this event.

As a result of witnessing this incident, the veteran reported 
that he suffers from nightmares and flashbacks.  

He further contends that on October 7, 1961 he was attacked 
by three assailants, was severely beaten and required 
hospitalization.  As a result of such attack he suffers from 
nightmares and night terrors, in which he is unable to 
protect himself and is constantly being held down and 
attacked.  

Service medical record dated October 18, 1961 show treatment 
of a fractured mandible following an incident in which the 
veteran was injured when struck by three unknown assailants.  
The record indicates, "LINE OF DUTY: YES; Line of duty status 
has been administratively determined."

In an undated outpatient treatment report by George Blake, 
M.D., the veteran reported the paratrooper accident and 
assault, as described above.  The examiner indicated that the 
veteran presented with severe paranoia, hypervigilance, 
exaggerated stress response, poor concentration and severe 
regret.  The examiner diagnosed the veteran with post 
traumatic stress disorder.  

In a letter from the same examiner dated July 1999, he 
indicated that the veteran had been a patient since March 1, 
1999.  The veteran was diagnosed with prolonged post 
traumatic stress disorder, and it was the examiner's opinion 
that the veteran was totally and permanently disabled. 

In a VA hospital discharge summary dated December 1998, the 
veteran was diagnosed with somatoform disorder, depression 
not otherwise specified, and post traumatic stress disorder 
by history.

Prior to adjudicating the veteran's claim, the RO requested 
Line Of Duty (LOD) determination for the veteran for October 
7, 1961.  No LOD report was found.  
The RO also contacted the U.S. Army Service Center For 
Research Of Unit Records (USASCRUR) to request verification 
of the paratrooping accident alleged to have occurred 
approximately February 26, 1964.  

Prior to any final response by USASCRUR and by rating 
decision of July 2000, the RO denied the veteran's claim for 
PTSD noting that there was no LOD determination for October 
7, 1961 and no confirmed "life-threatening" stressors  

In March 2001, USASCRUR responded to the RO's request for 
verification.  They indicated that they contacted the Army 
Safety Center in Fort Rucker, Alabama for verification of the 
paratrooping incident on February 25, 1964, but that the Army 
Safety Center did not have documentation for ground incidents 
that occurred prior to December 1974.  USASCRUR indicated 
that Morning Reports of the National Personnel Records Center 
(NPRC) may be able to document the occurrence of the incident 
and whether the veteran was a witness to the incident.  To 
date, the RO has not requested Morning Reports.  Those 
records may contain information beneficial to the veteran.

In a VA outpatient treatment report of April 2001, the 
veteran was diagnosed with major depression disorder with 
psychotic features, and PTSD secondary to being beaten up by 
three men in 1961.  

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, service connection may nevertheless be 
established by evidence demonstrating that the disability was 
in fact incurred or aggravated during the veteran's service.  
38 C.F.R. § 3.303(d).

The adjudication of a claim for service connection for post-
traumatic stress disorder requires an evaluation of the 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the appellant served, 
the veteran's military records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154(a) (West 1991).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  38 
C.F.R. § 3.304(f). 

In the present case, the Board finds there is credible 
evidence that the veteran currently suffers from PTSD.  The 
record includes two current diagnoses of PTSD.  Having found 
such, the Board must now consider whether there is credible 
evidence that the in-service stressor occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A.. § 1154 (b).  

If a claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  Finally, the United 
States Court of Appeals for Veteran's Claims has held that 
under the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, the 
sufficiency of a stressor to support a diagnosis of PTSD is a 
clinical, not a legal determination.  Cohen v. Brown, 10 Vet. 
App. 128, 153 (1997).

In this case, there is no allegation, and the record does 
indicate, that the veteran was engaged in combat at the time 
of the alleged stressor.  The veteran claims that he was 
attacked by three unknown assailants in service on October 7, 
1961.  Service medical records verify that such incident took 
place.  The service medical records further indicate that 
such attack occurred in the line of duty, and a line of duty 
determination was administratively made.  See 38 C.F.R. 
§ 3.1(m).  As such, the Board finds that the in-service 
stressor identified actually occurred. 

Finally, the medical evidence supports a finding that the 
identified stressor is related to the veteran's 
symptomatology.  In this regard the VA outpatient treatment 
report of April 2001, indicates that the veteran was 
diagnosed with PTSD secondary to being beaten up by three men 
in 1961.  

Accordingly, as the veteran has a clinical diagnosis of PTSD, 
as he has a verified stressor, and as that stressor has been 
linked with the diagnosis of PTSD, service connection is 
warranted.

The benefit sought on appeal is allowed.

In reaching this decision, the Board notes that there has 
been a change in the law during the pendency of the veteran's 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and attempted to obtain post-
service treatment records.  By letter of June 7, 1999, the RO 
asked the veteran for further information regarding the 
identification of in-service stressors.  The RO thereafter 
requested and obtained the veteran's outpatient treatment 
records and made request for Line of Duty reports and 
contacted USASCRUR for information concerning the alleged 
paratrooping accident.  While the development on this latter 
point has yet to be completed by VA, in light of the fact 
that the benefit sought on appeal may be granted, further 
development is mooted by the grant.  


ORDER

Service connection for PTSD is granted.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

